DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on July 18, 2022 and August 1, 2022 have been entered.

Applicants' arguments, filed July 18, 2022 and August 1, 2022, have been fully considered but they are not deemed to be fully persuasive. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

As the after final submission filed July 18, 2022 was not entered, the amendments in the second after final submission filed August 1, 2022 were also based off the last entered claim set, namely the claims filed May 2, 2022. In the Request for Continued Examination (RCE) filed September 19, 2022, entry of both after final submissions was requested. Entry of both the July 18, 2022 and August 1, 2022 results in the August 1, 2022 claim amendments not being properly formatted as the amendments are based off of the May 2, 2022 claim set and not the July 18, 2022 claim set that became the last entered claim set upon entry of both after final submissions. Failure to properly format claim amendments by indicating all changes from the most recent entered claim set can result in the mailing of a Notice of Non-Compliant amendment. Please insure that all future claim amendments are properly formatted so that such a step is not necessary. 
This Office Action is prepared from the August 1, 2022 claim set which is the most recent entered claim set although the amendments made to the claims are not properly.

Drawings

The drawings were received on July 18, 2022.  These drawings are acceptable.

Claim Objections

Claim 6 is objected to because of the following informalities: the letter “n” is not associated with any particular part of the structure whereas before it was placed appropriately as a subscript indicating the number of occurrences of the repeating unit present. The letter now floats over the structure and it is not clear what it might be denoting. Appropriate correction is required. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 – 3, 5 – 10 and 23 were rejected under 35 U.S.C. 103 as being unpatentable over Fahmy et al. (WO 2009/038591) in view of Zhu et al. (US 8,173,765). This rejection is MAINTAINED for the reasons of record set forth herein.
Fahmy et al. disclose particulate compositions containing an active agent in combination with a bile salt or polymer of a bile salt wherein the active agent can be encapsulated in, coated onto or incorporated into a matrix forming a polymeric microparticle or nanoparticle (whole document, e.g., abstract). The bile salts can be polymerized to form polymers which can be used to prepare microparticles or nanoparticles (p 9, ln 15 – 16). As the shown in structure on p 7 line 16 for deoxycholic acid and ursodeoxycholic acid fall within the scope of formula I and based on the polymerization method discussed at p 10, ln 3 - 8, the resulting polymers are bile acid ester polymers even if no explicit structure showing ester groups is present. In one embodiment, the active agent is encapsulated in a microparticle, coating, layer, core, emulsion or dispersion formed of a polymer of a bile salt such as polydeoxycholic acid (p 3, ¶ 1). While some possible active agents disclosed by Fahmy et al. are excluded from the scope of the instant claims, imaging agents are not excluded and are a preferred material to be incorporated/delivered (p 12, ln 27 – 31). The release and degradation of polymeric colloid emulsion systems vary with the viscosity, composition and length of polymer, and it is expected that polymeric ursodeoxycholic acid is likely to involve a formulation similar to the monomeric colloid (p 10, ln 9 – 15). The compositions can be prepared by a variety of methods to prepare the microparticles or nanoparticles (p 25, ln 5 onward), including techniques such as hot melt microencapsulation that is suitable for use with polyester and polyanhydride polymers with molecular weights of 1,000 – 50,000 (p 27, ln 27 – p 28, ln 6). Nanoparticles refer to those 50 - 500 nm in diameter (p 5, ln 3 – 9), which lies fully within the range of claim 1. The particulate mean diameter may be varied within the appropriate absorptive size range by modification of the formulation volume (p 38, ln 27 – 28) and the table at the top of p 30 indicates mean diameters of 891, 339 and 274 nm for the particles that were prepared. 
While polydeoxycholic acid was prepared (example 5, p 43), no exemplary microparticles or nanoparticles with such a polymer were explicitly prepared and the molecular weight of the materials is not given.
Zhu et al. discloses a polymer having a number average molecular weight of about 10,000 g/mol comprising a rigid moiety R comprising a polycyclic core and flexible moiety R with the polymers being suitable for use in biomedical devices, scaffolds and support for tissue engineering and delivery devices, among others (whole document, e.g., abstract). R may be a polycyclic core of a bile acid, with non-limiting examples of bile acids being cholic acid, deoxycholic acid, chenodeoxycholic acid, glycocholic acid and taurocholic acid (col 13, ln 1 – 12). The polymers can have number average molecular weights of about 30,000 g/mol or more or about 100,000 g/mol or more (col 5, ln 13 – 15). The main chains can be linear, branched, cyclic or a combination thereof (col 14, ln 11 – 12). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use a polymer as in Zhu et al. to prepare nanoparticles for imaging as disclosed by Fahmy et al. that can be prepared using polyesters of bile acids. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because various bile acids can be polymerized and formed into various structures, including nanoparticles. Those nanoparticles can be loaded with various cargo molecules, including imaging agents that are not therapeutic or prophylactic agents. The cargo selection will depend on the intended use of the particles and the person of ordinary skill in the art can select the appropriate cargo for a given application from those that are known in the prior art.
An anti-inflammatory property from such polymeric nanoparticles is not disclosed. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). There is no evidence that the compositions comprised of such nanoparticles as in Fahmy et al. and Zhu et al. do not comprise an effective amount of such particles that would bring about an anti-inflammatory effect in any system in which the presence of such an effect could be ascertained.
Claim 10 reflects the outcome when the claimed particles are assayed for the affinity to bile acid receptors. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 There is no evidence of record that the nanoparticles prepared from the polymers of Fahmy et al. and Zhu et al. would not have such function when assayed.
As to claims 7 and 8, when nanoparticles are prepared from such polymers, at least some of the monomers of the polymers will be present on the surface of the nanoparticle, with the number of such monomers depending on a variety of factors including the size and molecular weight of the polymer used. There is no evidence of record that the particles rendered obvious by the prior art do not meet the limitations of these claims.

Applicants traverse this rejection on the grounds that Fahmy does not prepare empty nanoparticles but those that include a therapeutic, prophylactic or diagnostic agent in particles whose bioactivity, binding specificity and avidity are very different from the claimed nanoparticles. The claims explicitly exclude active agents including a change in the claim language from “comprising” to “consisting of” language. Examples 3 and 4 provide a direct comparison of the bile acid polymeric particles of Fahmy (UDCA) with the claimed nanoparticles formed of polymeric bile salt esters. Binding and activation of TGR5 are very different at the molecular level and binding appears to require the significantly higher valency of the claimed PB [sic] esters. An immunological effects [sic] are seen only with the claimed nanoparticles of bile salt ester and not the prior art bile salt particles with the differences being particularly evident in figures 8 – 11.  Fahmy does not teach esterification of bile salt to form esters.
These arguments are unpersuasive. The most recent claim set of August 1, 2022 uses the open language of “comprising”, not “consisting of” and only excludes therapeutic and prophylactic agents. Fahmy et al. also discloses that diagnostic agents, which are not excluded from the scope of the instant claims, can be present in the particles. As discussed previously and above, the polymers of bile acids disclosed by Fahmy et al. and Zhu et al. (e.g., figure 2) are esters. Applicants have not addressed the issues raised in the May 17, 2022 Office Action that discussed that Applicants bear the burden of explaining the proffered data to demonstrate that this is a comparison with the closest prior art and establishing what the expected results would be to evaluate if the results obtained are in fact unexpected. “UCDA” appears to be used in the disclosure to refer both to monomeric bile acid and in some examples as a nanoparticle comprised of UCDA that is not polymerized but formed into particles. For the latter, the Examiner was unable to locate disclosure of characteristics such as the size of the nanoparticle to ascertain if any of differences in behavior might arise from differences in size. That the preparation of multivalent forms of ligands can alter the binding properties was known in the art. For example, Kramer et al. (Nature, 1998) discloses that polymer-linked ligand dimers containing two cyclic GMP moieties are up to a thousand times more potent than cyclic GMP in activating cyclic-nucleotide-gated channels and cGMP-dependent protein kinase (abstract, figure 2). Marquess et al. (US 6,420,354) discloses that compounds comprising 2 – 10 Na+ channel binding ligands covalent connected via a linker increased the biological and/or therapeutic effect of the compound as compared to the same number of unlinked ligands made available for binding to the Na+ channel (col 1, ln 14 -22). These references do not have that the ligands themselves as the polymer backbone as in the instant claims, but the presence of multiple moieties linked to one another resulting in increased biologic and/or therapeutic effects was known in the art, possibly suggesting that the increased biological effects would be expected. Applicants have not made any explanation as to what the expected results would be to determine if the evidence is viewed in the totality are in fact unexpected. No additional evidence or explanation has been given as to how the results are reasonably commensurate in scope with the instant claims. As shown in table 1, the molecular weights of the bile acid polymers ranged from 1,357 – 2,451 (number average molecular weight) or 1,598 – 4,184 (weight average molecular weight) which are all towards the low end of the two ranges set forth in claim 1. Figure 3A shows the tissue distribution of the particle but because what appears to be the tallest bar for accumulation of pUDCA in the pancreas is placed in the front corner of the graph and slightly shorter bars but still relatively tall bars for the other materials tested presented along the right side of the graph, much of the data for the other organs of the non-pUDCA particles is obscured. At least for PLGA vs pUDCA, it appears the same information is presented in figure 4A but most of the instant claims are not limited to pUDCA. In the first example 4 of Fahmy beginning on p 40, line 28, only the blood, heart, lung, liver, spleen and kidney were collected (p 41, ln 10 – 14), so information as to if there was accumulation of these particles in the pancreas, such particles would not have been detected by Fahmy et al. Examiner was unable to locate any data related to immunomodulation in the specification as filed to be evaluated for the possible unexpected results arising from the anti-inflammatory and/or immunomodulator effects of particles that comprise the required bile acid ester polymers as claimed and do not comprises a therapeutic or prophylactic agent. The totality of the evidence of record does not establish evidence in support of unexpected that is reasonably commensurate in scope with the instant claims of results that outweighs the prima facie case and therefore the rejection is maintained.
Applicants also state that Zhu does not make up for those deficiencies. The polymers of Zhu are not esters, nor the claimed range nor disclosure leading one to use the formulations in the absence of therapeutic, prophylactic or diagnostic agent. 
These arguments are unpersuasive. The polymerization of bile acid salts to form polyester polymers is taught by Fahmy et al. even though the molecular weight of the resultant polymers are not specified. Zhu et al. discloses polymers with the main chain polycyclic core that can be bile acid and information about suitable molecular weights for such polymers when preparing materials such as nanoparticles and the backbone can comprise ester linkages such as shown at the bottom of Figure 2. The instant claims do not exclude the presence of diagnostic agents and therefore particles loaded with imaging agents fall within the scope of the claims and the rejection need not motivate removal of such diagnostic agents as disclosed in the prior art. The claims do not contain any limitations regarding the TGR5 receptor and the wording relating to the intended use of the claimed product being anti-inflammation or immunomodulation recited in the preamble does not patentably distinguish over the particles of the prior art. The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." (MPEP 2112). Thus, inherency is appropriate in either an anticipation or obviousness rejection. Here, the primary reference discloses particles comprising polyester polymers of bile acid salts such as ursodeoxycholic acid that are present on the surface of the particles as required by the instant claims although the molecular weight of the polymers prepared is not reported. There is no evidence or persuasive arguments that the molecular weight of the polydeoxycholic prepared in example 5of Fahmy et al. (p 43) does not fall within the claimed range and/or that one would not have been motivated to look to a disclosure such as Zhu et al. for additional information as to the suitable molecular weights for polymers whose main chain comprises moieties such as bile acids as in Fahmy et al.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 3, 5 – 10 and 23 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5, 10 – 13 and 17 – 22, 24 and 25 of U.S. Patent No. 10,864,170. This rejection is MAINTAINED for the reasons of record set forth herein.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’170 recite nanoparticles with a matrix formed of polymers consisting of esterified bile acid monomers (PBA polymer) as in claim 1 that comprise a diagnostic agent encapsulated within or entrapped in to the PBA polymer. Such substances are not excluded from the scope of the instant claims, although the materials other than diagnostic agents that can be used to load the nanoparticles of US’170, therapeutic or prophylactic agents, are excluded from the scope of the instant claims.
Claim 10 reflects the outcome when the claimed particles are assayed for the affinity to a particular receptor. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 There is no evidence of record that the nanoparticles of US’170 would not have such function when assayed.
As to claims 7 and 8, when nanoparticles are prepared from such polymers, at least some of the monomers of the polymers will be present on the surface of the nanoparticle, with the number of such monomers depending on a variety of factors including the size and molecular weight of the polymer used. There is no evidence of record that the particles of US’170 do not meet this limitation.

Applicants traverse this rejection on the grounds that the claims of US’170 do not describe the particles as inducing tolerance in the absence of therapeutic, prophylactic or diagnostic agent. The claimed particles are not for drug delivery and claims exclude such agents by the use of “consisting of” and an explicit disclaimer. The bile salt acid ester nanoparticles are selectively taken up to induce tolerance, suppress TGR5 mediated response and otherwise act as antiinflammatory agents and these results were highly surprising and non-obvious even to the inventors. Nothing in the claims of US’170 would lead one to omit the therapeutic, prophylactic or diagnostic agent.
These arguments are unpersuasive. As noted in the May 17, 2022 Office Action and above, only therapeutic and prophylactic agents are excluded from the scope of the instant claims by explicit disclaimer, allowing for the presence of diagnostic agents as in US’170. While the claim amendments filed July 18, 2022 changed “comprising” to “consisting”, the most recent claim amendments of August 1, 2022 use the open language of “comprising” so such diagnostic agents are not excluded from the claimed formulation. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). That this property was not appreciated even by the inventors of US’170 and the instant application does not patentably distinguish the instant claims as the formulations of US’170 comprising diagnostic agents are encompassed by the instant claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618